DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 35 U.S.C. 101 rejection to claims 1-20 for being an abstract idea without integrating into a practical application or significantly more has been withdrawn as per applicant’s amendment filed 02/18/2022. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joni D. Stutman (Reg. No: 42,173) on 03/24/2022. 
The application has been amended as follows: 

CLAIMS
1. (Currently Amended)	A method comprising:
in response to a request for an action, determining, by one or more processors, whether a first authentication credential passes validation;

validating, by the one or more processors, a paired connection between a first computing device and a second computing device, wherein the paired connection generates a unique identifier that corresponds to a pairing registration between the first computing device and the second computing device;  
in response to determining a validated paired connection between the first computing device and the second computing device, determining, by one or more processors, a second authentication credential, wherein the second authentication credential includes an indication of a wireless connection between the first computing device and the second computing device, and further comprising comparing a device identifier corresponding to the second computing device with the unique identifier corresponding to the pairing registration, wherein determining that the device identifier matches the unique identifier indicates validity of the second authentication credential;
determining, by one or more processors, whether the second authentication credential passes validation; [[and]]
in response to determining that the second authentication credential passes validation, generating a dynamic identifier corresponding to the requested action to indicate that the requested action is authorized, and allowing execution of the requested action, by the one or more processors; and
generating, by one or more processors, an instance of the dynamic identifier that indicates success for authentication of both the first authentication credential and the second authentication credential for the requested action, wherein the instance of the dynamic identifier corresponds to one of a plurality of paired device registrations having a plurality of corresponding unique identifiers.

2. (Original)	The method of claim 1, wherein:
the first computing device is a chip card, and the second computing device is a mobile device.

3. (Original)	The method of claim 1, wherein the wireless connection between the first computing device and the second computing device is a wireless connection selected from the group consisting of: a near-field communication (NFC) connection and a wireless personal area network (WPAN) connection.

4. (Canceled)	

5. (Canceled)	

6. (Original)	The method of claim 1, wherein the requested action is selected from the group consisting of: access to a resource, a financial transaction, a point-of-sale transaction, a ticket authentication, and a banking transaction.

7. (Original)	The method of claim 1, wherein the first authentication credential is a personal identification number (PIN).



one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising:
in response to a request for an action, program instructions to determine whether a first authentication credential passes validation;
in response to determining that the first authentication credential does pass validation, 
program instructions to validate a paired connection between a first computing device and a second computing device, wherein the paired connection generates a unique identifier that corresponds to a pairing registration between the first computing device and second computing device;  
in response to determining a validated paired connection between the first computing device and second computing device, program instructions to determine a second authentication credential, wherein the second authentication credential includes an indication of a wireless connection between the first computing device and the second computing device, and further comprising program instructions to compare a device identifier corresponding to the second computing device with the unique identifier corresponding to the pairing registration, wherein determining that the device identifier matches the unique identifier indicates validity of the second authentication credential;
program instructions to determine whether the second authentication credential passes validation; 
in response to determining that the second authentication credential passes validation, 
, and 
program instructions to generate an instance of the dynamic identifier that indicates success for authentication of both the first authentication credential and the second authentication credential for the requested action, wherein the instance of the dynamic identifier corresponds to one of a plurality of paired device registrations having a plurality of corresponding unique identifiers; and
in response to determining that the second authentication credential does not pass validation, program instructions to initiate another request for the second authentication credential from the second computing device.

9. (Original)	The computer program product of claim 8, wherein: the first computing device is a chip card, and the second computing device is a mobile device.

10. (Original)	The computer program product of claim 8, wherein the wireless connection between the first computing device and the second computing device is a wireless connection selected from the group consisting of: a near-field communication (NFC) connection and a wireless personal area network (WPAN) connection.

11. (Canceled)	

12. (Canceled)	



14. (Currently Amended)	A computer system comprising:
one or more computer processors;
one or more computer readable storage media; and
program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising:
in response to a request for an action, program instructions to determine whether a first authentication credential passes validation;
in response to determining that the first authentication credential does pass validation, 
program instructions to validate a paired connection between a first computing device and a second computing device, wherein the paired connection generates a unique identifier that corresponds to a pairing registration between the first computing device and second computing device;  
in response to determining a validated paired connection between the first computing device and second computing device, program instructions to determine a second authentication credential, wherein the second authentication credential includes an indication of a wireless connection between the first computing device and the second computing device, and further comprising program instructions to compare a device identifier corresponding to the second computing device with the unique identifier 
program instructions to determine whether the second authentication credential passes validation; and
in response to determining that the second authentication credential passes validation, 
program instructions to generate a dynamic identifier corresponding to the requested action to indicate that the requested action is authorized, and to allow execution of the requested action, and
program instructions to generate an instance of the dynamic identifier that indicates success for authentication of both the first authentication credential and the second authentication credential for the requested action, wherein the instance of the dynamic identifier corresponds to one of a plurality of paired device registrations having a plurality of corresponding unique identifiers.

15. (Original)	The computer system of claim 14, wherein:
the first computing device is a chip card, and the second computing device is a mobile device.

16. (Original)	The computer system of claim 14, wherein the wireless connection between the first computing device and the second computing device is a wireless connection selected from the group consisting of: a near-field communication (NFC) connection and a wireless personal area network (WPAN) connection.



18. (Canceled)	

19. (Original)	he computer system of claim 14, wherein the requested action is selected from the group consisting of: access to a resource, a financial transaction, a point-of-sale transaction, a ticket authentication, and a banking transaction.

20. (Original) The computer system of claim 14, wherein the first authentication credential is a personal identification number (PIN).

21. (Previously Presented)	The method of claim 1, further comprising:
charging of the first device by the second device while the first and second device are in an active paired connection.

22. (Previously Presented)	The computer program product of claim 8, further comprising program instructions to:
charge the first computing device by the second computing device while the first computing device and the second computing device are in an active paired connection.

23. (Previously Presented)	The computer system of claim 14, further comprising program instructions to:


Examiner’s Statement of Reasons for Allowance
Claims 1-3, 6-10, 13-16 and 19-23 are allowed. 
The present invention is directed to: a method, computer program product, and system for multi-factor authentication. In response to a request for an action, the method includes one or more processors whether a first authentication credential passes validation. In response to determining that the first authentication credential does pass validation, the method further includes one or more processors determining a second authentication credential, wherein the second authentication credential includes an indication of a wireless connection between a first computing device and a second computing device. The method further includes one or more processors determining whether the second authentication credential passes validation. In response to determining that the second authentication credential passes validation, the method further includes one or more processors allowing execution of the requested response.
The closest prior art is: Rans et al (“Rans,” US 8511547 as disclosed on the
IDS filed 03/21/2020) in further in view of Hufstetler et al (“Hufstetler,” “NFC Unlock:
Secure Two-Factor Computer Authentication Using NFC, 2017 IEEE 14" Conference
on Mobile Ad Hoc and Sensor Systems, Pages 507-510).

Hufstetler discloses a system that allows users to easily log in to their Windows user accounts using a passcode and an NFC tag. 
For example, the combination of references fail to disclose the following limitations recited in the independent claims 1, 8 and 14: in response to determining a validated paired connection between the first computing device and the second computing device, determining, by one or more processors, a second authentication credential, wherein the second authentication credential includes an indication of a wireless connection between the first computing device and the second computing device, and further comprising comparing a device identifier corresponding to the second computing device with the unique identifier corresponding to the pairing registration, wherein determining that the device identifier matches the unique identifier indicates validity of the second authentication credential; determining, by one or more processors, whether the second 
Therefore, the claims are allowable over the prior art.
Any comments considered are necessary by applicant must be submitted no
later than the payment of the issue fee and, to avoid processing delays, should
preferable accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J WILCOX/           Examiner, Art Unit 2439       



/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439